Citation Nr: 0519827	
Decision Date: 07/21/05    Archive Date: 08/03/05

DOCKET NO.  03-12 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for a 
psychiatric disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran had active service from September 1974 to 
September 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.

The issue of service connection for schizoaffective disorder, 
depressive type is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In December 1987, the RO denied service connection for a 
psychiatric disability.  The veteran was informed of this 
decision, but did not appeal within one year of being 
notified.

2.  Evidence added to the record since the December 1987 
decision includes additional service medical records that 
must be considered with all the evidence of record to fairly 
adjudicate the appeal.  


CONCLUSIONS OF LAW

1.  The December 1987 rating decision, which denied service 
connection for a psychiatric disability, is final.  See 
38 U.S.C.A. § 4005(c) (1982); 38 C.F.R. §§ 3.104, 19.129, 
19.192 (1987) (currently 38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004)).

2.  New and material evidence has been submitted since the 
final December 1987 rating decision and the claim of 
entitlement to service connection for a psychiatric 
disability, is reopened.  38 U.S.C.A. §§ 5108, 7104(b) (West 
2002); 38 C.F.R. § 3.156 (prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

In June 2002, the RO notified the veteran of the evidence 
necessary to substantiate his claim to reopen and advised him 
of his and VA's respective obligations with regard to 
obtaining evidence.  In light of the favorable decision to 
reopen the veteran's claim for service connection for 
schizoaffective disorder, depressive type, the Board finds 
that a remand for any further development with regard to the 
claim to reopen would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

The Board notes that the new regulations redefine "new and 
material evidence" and clarify the types of assistance VA 
will provide to a claimant attempting to reopen a previously 
denied claim.  66 Fed. Reg. at 44, 630 (codified as amended 
at 38 C.F.R. §§ 3.156(a), 3.159(c)).  However, those specific 
provisions are applicable only to claims filed on or after 
August 29, 2001.  66 Fed. Reg. At 45,620.  Because the 
appellant's claim was received in July 1999, the amended 
regulations are not applicable.  

New and Material Evidence to Reopen Claim

The veteran submitted his original claim for service 
connection for a nervous condition in September 1986.  The RO 
denied that claim in a December 1987 rating decision.  In 
that decision the RO noted that the veteran was diagnosed 
with an explosive personality disorder in service.  However, 
the RO denied the claim because the veteran's service medical 
records were negative for any indication of psychosis and 
there was no record of psychosis within one year from 
separation.  Although the RO provided notice of this denial, 
the veteran did not initiate an appeal of the rating 
decision.  Therefore, the RO's decision of December 1987 is 
final.  38 U.S.C.A. § 4005(c) (1976); 38 C.F.R. §§ 3.104, 
19.118, 19.153 (1978) (currently 38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004)).

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  38 
U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  According to VA regulation, "new and material 
evidence" means evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

When the new and material evidence consists of a supplemental 
report from the service department, received before or after 
the decision has become final, the former decision will be 
reconsidered by the agency of original jurisdiction.  38 
C.F.R. § 3.156(c).  In determining whether evidence is "new 
and material," the credibility of the new evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); 
but see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does 
not require the Secretary to consider the patently incredible 
to be credible").

In July 1999 the veteran filed another claim for service 
connection for a psychiatric disorder, this time for 
schizoaffective disorder, depressive type.  The RO denied 
this claim stating that the veteran had failed to submit 
"new and material evidence" to substantiate his claim.  The 
veteran submitted a Notice of Disagreement (NOD) in October 
2002 and timely perfected an appeal. 

The Board notes that even though the RO's October 2002 rating 
decision found that there was no new and material evidence to 
reopen the claim, the Board has a jurisdictional 
responsibility to determine whether a claim previously denied 
by the RO is properly reopened.  See Jackson v. Principi, 265 
F.2d 1366 (Fed. Cir. 2001) (citing 28 U.S.C.A. §§ 5108, 
7105(c)).  Accordingly, the Board must initially determine 
whether there is new and material evidence to reopen the 
claim.  

Upon review of the record, the Board finds that evidence 
received since the December 1987 rating decision is new and 
material.  In October 1999, shortly after the veteran 
submitted his claim to re-open a previously denied claim for 
service connection for a psychiatric disability, the veteran 
informed VA that he received treatment during service at the 
Bethesda Naval Hospital from July 1977 to September 1977.  
The RO then requested these records and received a positive 
response in July 2000.  Included in these records is a July 
1977 medical report reflecting inpatient treatment for 
psychiatric problems.  This evidence is new, since it was not 
available in 1987 and is material to the issue at hand.  
Since it consists of service department records, the 
veteran's claim should be readjudicated on a de novo basis by 
the agency of original jurisdiction.  See 38 C.F.R. 
§ 3.156(c).


ORDER

To the extent that new and material evidence has been 
submitted to reopen the veteran's claim for service 
connection for a psychiatric disability, the appeal is 
granted.


REMAND

Since the veteran's claim has been reopened, the Board must 
address the merits of the service connection claim.

In March 1987 correspondence, the veteran informed the RO 
that he had been receiving treatment for a psychiatric 
disorder with both his private physician, Dr. Santory, since 
1978, and also at the VA Medical Center (VAMC) in San Juan 
prior to February 1987.  In May 1987 correspondence, VA 
requested all treatment records from Dr. Santory.  However, 
there is no indication in the claims folder that Dr. Santory 
ever responded to this request.  Also, there is no indication 
in the claims folder that the RO ever requested the veteran's 
VA treatment records.

Furthermore, while the evidence suggests psychiatric 
treatment in service, he was not diagnosed with a chronic 
psychiatric disability therein.  There is no competent 
evidence connecting the veteran's current psychiatric 
disorder with service.  

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain all of the 
veteran's medical records from Dr. 
Santory from 1978 to the present and from 
the VAMC in San Juan dated prior to 
February 1987.  All documents regarding 
these requests must be permanently 
associated with the claims folder.  If 
the records are unobtainable, negative 
replies must be noted in writing and 
associated with the claims folder.

2.  The RO should make arrangements with 
the appropriate VA medical facility for a 
psychiatric examination to determine the 
current nature and probable etiology of 
any psychiatric disability present.  All 
required tests and studies should be 
conducted.  

The veteran should undergo a psychiatric 
examination and, if a psychiatric 
disorder is identified, the examiner is 
requested to provide an opinion as to 
whether there is a 50 probability or 
better that it is related to his active 
service.  Reference should be made to the 
service medical records, the June-August 
1987 VA medical reports, and the June 
1986 and March 1989 private medical 
reports.  

The veteran's claims folder should be 
available for review in conjunction with 
the examination.  All findings and the 
reasons and bases therefore should be set 
forth in detail.  

3.  Upon completion of the above 
requested development and any additional 
development deemed appropriate, the RO 
should readjudicate the issue of 
entitlement to service connection for 
schizoaffective disorder, depressive 
type.  All applicable laws and 
regulations should be considered.  If the 
benefit sought on appeal remains denied, 
the appellant and his representative, if 
any, should be provided with a 
supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

No action is required of the veteran until he is notified by 
the RO; however, the veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  See 38 C.F.R. § 3.655 (2004).  The appellant 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


